DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
 1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	This Office Action is responsive to Applicant’s Remarks/Amendment received on 2/19/2021, in which, claims 1, 11, 19 and 20 are amended, claims 1-20 are pending.  Claims 1, and 11 are independent claims. Claims 1-20 are rejected.

Summary of claims

3.	Claims 1-20 are pending, 
	Claims 1, 11, 19 and 20 are amended,
	Claims 1, 11 are independent claims,
	Claims 1-20 are rejected.

Response to Arguments
4.	Applicant’s arguments, see Remarks, filed on 2/19/2021, with respect to the rejection(s) of claim(s) 1-20 under 103 have been fully considered and are not persuasive in view of new rejection ground(s).  
Since Applicant amended claims, Examiner respectfully withdraws objects to claims 1 and 11.


Claim Rejections - 35 USC § 103
 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5. 	Claims 1-2, 8-9, 11-12, and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Chung (U.S. 2014/0223273) in view of Yang (U.S. 2010/0105364).  
	With regard to claim 1, Chung teaches a display apparatus (Fig. 1), comprising:
 		a display (Fig. 1, 151; [abstract] display unit); and 
 	 	a processor (Fig. 1) configured to: 
 	 	receive a user voice input (Fig. 3, S130; Fig. 4, S150; [0154] Referring to FIG. 4, the control method of the mobile terminal for receiving a voice command according to an embodiment of the present invention may include the process (S150) of receiving a voice command from the user of the mobile terminal to the mobile terminal);
 	 	process the user voice input to obtain text information corresponding to the user voice input ([0133]-[0134] Describing the controller 180 of the present invention again, the controller 180 may recognize voice received from the microphone 122, and analyze the recognized language.  The controller 180 may identify a word or word string from a voice waveform received at the microphone 122 to extract the meaning thereof; [0154] When a voice is received by the microphone 122 of the mobile terminal, the controller 180 may perform voice recognition for the received voice, and determine it as receiving a voice command);
 	 	based on the user voice input being received while a web browsing application is executed in a foreground state (Fig. 7), control the web browsing application to identify a content, corresponding the text information, that is included in a first web page provided by the web browsing application ([0164] When the first document 210 is displayed as shown in FIG. 5, the mobile terminal 100 may receive a voice command 230 from the user. The controller 180 may then recognize and retrieve a voice keyword that matches the voice command. That is, the controller 180 recognizes that the user has selected the voice keyword "CLICK" using the user's voice; [0178] Referring to FIG. 7(a), "PROGRESSIVE PARTY" may be designated and displayed as a first voice keyword 312 for the first hyperlink tag 310 according to the foregoing condition. At this time, a graphic object 314 corresponding to the first voice keyword 312 may be displayed at the same time. Then according to the method described above, when the user speaks the first voice keyword 312, a document or content associated with the first voice keyword 312 will be displayed to the user); 
([0146] The hyperlink tag may indicate and refers to the second document different from the first document. In other words, when a designated content (designated voice keyword) displayed and representing a hyperlink tag contained in the first document is selected by the user who selects or speaks the designated voice keyword, the controller 180 may display the second document on the display unit 151 since the second document is retrievable by the hyperlink tag associated with the designated voice keyword), and
 	 	based on the content corresponding to the text information not being identified in the first web page, receive via the web browsing application, information associated with non-use of the text information by the web browsing application ([0018] Furthermore, the controller may generate the voice keyword using the description of the content contained in a tag for outputting the content when the content does not contain text.  At this time, the description of the content may be information stated on at least one of the alt and title attributes of a tag for outputting the content; [0026] the generating of the voice keyword may be generating the voice keyword using the retrieved text when there exists the retrieved text, or using the description of the content contained in a tag for outputting the content when there does not exists the retrieved text). However, Chung does not specifically teach:
- 	based on the information associated with non-use of the text information, execute a search application, that is different from the web browsing application, for performing a search operation associated with the text information through an external server
Yang discloses displaying the accessed web page and perform searching based on received input voice information (Abstract), Yang also discloses: based on the information associated with non-use of the text information, execute a search application, that is different from the web browsing application, for performing a search operation associated with the text information through an external server ([0132] and [0145], when the user inputs a search instruction command, the controller performs the information search operation, the search operation is not performed by the mobile terminal, but rather upon indication of a search operation, the controller sends a search word and search instruction to a web server, and receives results about the search word from the web server, the user may select any object they desire from the displayed search results, a web page linked to the object is displayed, thereby allowing the user to view details of his or her desired information).  Therefore, it would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains to have modified the system taught by Chung, to have included performing a search operation from an external server taught by Yang, to have achieved an efficient system and method for providing search operation while browsing a web application using voice command.
([0132] and [0145], when the user inputs a search instruction command, the controller performs the information search operation, the search operation is not performed by the mobile terminal, but rather upon indication of a search operation, the controller sends a search word and search instruction to a web server, and receives results about the search word from the web server, the user may select any object they desire from the displayed search results, a web page linked to the object is displayed, thereby allowing the user to view details of his or her desired information; [0139], the user can input one word “movie” or a phrase or a sentence composed of two or more words “recent popular movie”).

With regard to claim 8, Yang further discloses:	if the content corresponding to the text information is not identified in the first web page, control the display to display a UI asking whether to execute the search application, and based on the user voice input to the UI, execute the search application (Fig. 17, display a message “You have input search word,” “Do you want to perform search operation?” then execute search operation based on user voice command).

With regard to claim 9, Yang further discloses:	wherein the processor is further configured to control the search application to provide a search result ([0132] and [0145], when the user inputs a search instruction command, the controller performs the information search operation, the search operation is not performed by the mobile terminal, but rather upon indication of a search operation, the controller sends a search word and search instruction to a web server, and receives results about the search word from the web server, the user may select any object they desire from the displayed search results, a web page linked to the object is displayed, thereby allowing the user to view details of his or her desired information)

With regard to claim 11, the method claim directly corresponds to the apparatus claim 1, respectively, and therefore is rejected with the same rationale.

With regard to claim 12, the method claim directly corresponds to the apparatus claim 2, respectively, and therefore is rejected with the same rationale.

With regard to claim 18, the method claim directly corresponds to the apparatus claim 8, respectively, and therefore is rejected with the same rationale.

With regard to claim 19, the method claim directly corresponds to the apparatus claim 9, respectively, and therefore is rejected with the same rationale.


s 3-7, 10, 13-17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Chung (U.S. 2014/0223273) in view of Yang (U.S. 2010/0105364)   and further in view of Jang et al. (U.S. 2016/0202872).
With regard to claim 3, the limitations are addressed above and Chung teaches wherein the processor is configured to: 
 	while the web browsing application is displaying the first web page in the foreground state, control the web browsing application to analyze a plurality of contents included in the first web page ([0164] When the first document 210 is displayed as shown in FIG. 5, the mobile terminal 100 may receive a voice command 230 from the user. The controller 180 may then recognize and retrieve a voice keyword that matches the voice command. That is, the controller 180 recognizes that the user has selected the voice keyword "CLICK" using the user's voice; [0178] Referring to FIG. 7(a), "PROGRESSIVE PARTY" may be designated and displayed as a first voice keyword 312 for the first hyperlink tag 310 according to the foregoing condition. At this time, a graphic object 314 corresponding to the first voice keyword 312 may be displayed at the same time. Then according to the method described above, when the user speaks the first voice keyword 312, a document or content associated with the first voice keyword 312 will be displayed to the user), and display a symbol to guide a user's speech near the plurality of contents (Fig. 5, 216; Fig. 7, 314, 324, 332, and 342; [0163] Moreover, the controller 180 may display a graphic object 216 corresponding to the voice keyword 214 at a location adjacent to the hyperlink tag 212. The graphical object 216 reminds the user to use a voice command to activate the hyperlink tag 212.  As a result, intuitive power for the voice keyword may be enhanced). However, Chung and Yang do not specifically teach:
- 	based on a specific button related to voice recognition of an external device being pressed
Jang teaches an image display apparatus for recognizing user gesture input and operating the image display apparatus [abstract]. Jang also teaches a specific button related to voice recognition of an external device being pressed (Fig. 3; Fig. 4, S401; Fig. 5A, 200; [abstract] a display unit configured to output a pointer on a screen; and a controller generating a representative image corresponding to a first voice signal and attaching the representative image to the pointer when the first voice signal is input into the microphone in a state in which the pointer is output on the screen; [0115] Also, the external input device 200 may receive device information of a different external device, remotely controllable channel information, frequency information, or code information of a different external device, etc., from an adjacent external device therearound, and may allocate a channel, frequency, or code to the corresponding external device on the different external device information to perform remote controlling; [0116] The user input unit 220 may include a keypad, a key button, a touch screen, a scroll key, a jog key, etc., to facilitate entering of an input; [0128] A control menu may be displayed on a screen of the image display apparatus 100 according to a control signal from the external input device 200. In this regard, the external input device 200 may include a plurality of buttons, and may generate an external input signal according to a user's manipulation (or operation) of the buttons). Therefore, it would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains to have modified the system taught by Chung and performing search operation taught by Yang, to have included the external device taught by Jang, to have achieved an efficient system and method for providing clarification for speech recognition with a centralized interface.

With regard to claim 4, the limitations are addressed above. However, Chung and Yang do not specifically teach: 
- 	wherein the specific button related to voice recognition of the external device is a button that activates a microphone of the external device
Jang teaches an image display apparatus for recognizing user gesture input and operating the image display apparatus [abstract]. Jang also teaches a specific button related to voice recognition of an external device being pressed (Fig. 3; Fig. 4, S401; Fig. 5A, 200; [abstract] a display unit configured to output a pointer on a screen; and a controller generating a representative image corresponding to a first voice signal and attaching the representative image to the pointer when the first voice signal is input into the microphone in a state in which the pointer is output on the screen; [0115] Also, the external input device 200 may receive device information of a different external device, remotely controllable channel information, frequency information, or code information of a different external device, etc., from an adjacent external device therearound, and may allocate a channel, frequency, or code to the corresponding external device on the different external device information to perform remote controlling; [0116] The user input unit 220 may include a keypad, a key button, a touch screen, a scroll key, a jog key, etc., to facilitate entering of an input; [0128] A control menu may be displayed on a screen of the image display apparatus 100 according to a control signal from the external input device 200. In this regard, the external input device 200 may include a plurality of buttons, and may generate an external input signal according to a user's manipulation (or operation) of the buttons); wherein the specific button related to voice recognition of the external device is a button that activates a microphone of the external device ([abstract] a controller generating a representative image corresponding to a first voice signal and attaching the representative image to the pointer when the first voice signal is input into the microphone in a state in which the pointer is output on the screen; [0019]-[0020]; [0134] An image display apparatus 100 according to an embodiment of the present invention including at least one of the aforementioned components may recognize user's voice command input through the microphone 190 while a pointer is output on a screen of the display unit 151; [0145] The controller 150 may also activate the functions if a preset key input (e.g., a voice recognition activation button), a touch input, a voice signal, a gesture or the like is input by the user, even before the first voice signal is sensed. In this instance, the controller 150 may output indicators corresponding to the activated functions on one region of the display u nit 170 (see FIG. 1)). Therefore, it would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains to have modified the system taught by Chung and the performing search operation taught by Yang, to have included the external device taught by Jang, to have achieved an efficient system and method for providing clarification for speech recognition with a centralized interface.

With regard to claim 5, the limitations are addressed above and Chung teaches wherein the symbol to guide the user's speech includes a number (Fig. 5, 216; Fig. 7, 314, 324, 332, and 342; [0163] Moreover, the controller 180 may display a graphic object 216 corresponding to the voice keyword 214 at a location adjacent to the hyperlink tag 212. The graphical object 216 reminds the user to use a voice command to activate the hyperlink tag 212.  As a result, intuitive power for the voice keyword may be enhanced), and 
 	wherein the processor is configured to, when the text information includes a second number, identify the content corresponding to the user's speech among the plurality of contents included in the first web page based on the second number included in the text information and the symbol including the number (Fig. 7(c); [0182] In this case, the controller 180 may generate a voice keyword using a numeral as in step S136 of FIG. 6. For example, the controller 180 may generate "one" as a third voice keyword 332 for a third hyperlink tag 330 since the third hyperlink tag 330 is at the first location, and generate "two" as a fourth voice keyword 342 for a fourth hyperlink tag 340 since the fourth hyperlink tag 340 is at the second location. If a voice command "two" is received, then the controller 180 may display a document indicated by the fourth hyperlink tag 340 on the display unit 151).

With regard to claim 6, the limitations are addressed above and Chung teaches wherein the symbol to guide the user's speech includes an icon (Fig. 5, 216; Fig. 7, 314, 324, 332, and 342; [0163] Moreover, the controller 180 may display a graphic object 216 corresponding to the voice keyword 214 at a location adjacent to the hyperlink tag 212. The graphical object 216 reminds the user to use a voice command to activate the hyperlink tag 212.  As a result, intuitive power for the voice keyword may be enhanced), and 
 	wherein the processor is configured to, when the text information includes a text, identify the content corresponding to the user's speech among the plurality of contents included in the first web page based on the text included in the text information and the symbol including the icon ([0145] Contents denote all objects that are displayable on the display unit 151 of the mobile terminal 100. For example, the contents may be a menu icon for selecting a function that can be implemented in the mobile terminal 100 or a multimedia icon for reproducing video data or music data that can be reproduced in the mobile terminal 100, an image displayed in the mobile terminal 100, a thumbnail image for displaying a high-capacity image or video, a data name set to each of various data, and the like. Furthermore, the contents may be displayed as an image, text or the like. In other words, the contents may include at least one of text, a photo, music, a moving image, audio, video and flash; [0151] Furthermore, the controller 180 may display a graphic object corresponding to the designated voice keyword at a location adjacent to the hyperlink tag on the screen. The graphic object refers to a graphic element used to distinguish the designated voice keyword from other contents displayed in the first document. For example, a microphone image or other icon image may be displayed as the graphic object to remind the user that the user can use a voice to trigger the designated voice keyword, which in turn will cause displaying of the second document connected to the hyperlink tag associated with the designated voice keyword; [0197]).

With regard to claim 7, the limitations are addressed above and Chung teaches wherein the symbol including the icon is displayed near a content including text capable of voice recognition (Fig. 5, 216; Fig. 7, 314, 324, 332, and 342; [0163] Moreover, the controller 180 may display a graphic object 216 corresponding to the voice keyword 214 at a location adjacent to the hyperlink tag 212).

(Fig. 5, 216; Fig. 7, 314, 324, 332, and 342; [0163] Moreover, the controller 180 may display a graphic object 216 corresponding to the voice keyword 214 at a location adjacent to the hyperlink tag 212. The graphical object 216 reminds the user to use a voice command to activate the hyperlink tag 212.  As a result, intuitive power for the voice keyword may be enhanced; [0018] Furthermore, the controller may generate the voice keyword using the description of the content contained in a tag for outputting the content when the content does not contain text.  At this time, the description of the content may be information stated on at least one of the alt and title attributes of a tag for outputting the content; [0026] the generating of the voice keyword may be generating the voice keyword using the retrieved text when there exists the retrieved text, or using the description of the content contained in a tag for outputting the content when there does not exists the retrieved text). 

With regard to claim 13, the method claim directly corresponds to the apparatus claim 3, respectively, and therefore is rejected with the same rationale.

With regard to claim 14, the method claim directly corresponds to the apparatus claim 4, respectively, and therefore is rejected with the same rationale.

With regard to claim 15, the method claim directly corresponds to the apparatus claim 5, respectively, and therefore is rejected with the same rationale.

With regard to claim 16, the method claim directly corresponds to the apparatus claim 6, respectively, and therefore is rejected with the same rationale.

With regard to claim 17, the method claim directly corresponds to the apparatus claim 7, respectively, and therefore is rejected with the same rationale.

With regard to claim 20, the method claim directly corresponds to the apparatus claim 10, respectively, and therefore is rejected with the same rationale.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hua Lu whose telephone number is 571-270-1410 and fax number is 571-270-2410.  The examiner can normally be reached on Mon-Fri 7:30 am to 5:00 pm EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah Kawsar can be reached on 571-270-3169.  The fax phone number for the organization where this application or proceeding is assigned is 703-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HUA LU/
Examiner, Art Unit 2171